Citation Nr: 1539784	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  07-29 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits for the benefit of two minor children, M.D.M. and K.L.M., of the Veteran and the appellant after August 1, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from November 1993 to November 1997.  The appellant is seeking apportionment of the Veteran's benefits for their two minor children, M.D.M. and K.L.M., who live with the appellant. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied apportionment of the Veteran's VA compensation benefits on behalf of the minor children. 

In March 2011, the Board denied apportionment of the Veteran's disability benefits for the period prior to August 1, 2006 and remanded that portion of the appeal addressing apportionment for the period beginning August 1, 2006 for further development of the record.  


FINDINGS OF FACT

1. The evidence of record demonstrates that the Veteran is reasonably discharging his responsibility for his children's support in this case, as is documented by the withholding of his Social Security benefits for child support purposes.

2. The appellant has not demonstrated that the lack of an additional apportionment of VA benefits in this case would result in a hardship to the Veteran's minor children. 

3. However, an additional apportionment for child support purposes, in addition to the amount already withheld for that purpose, would cause an undue hardship on the Veteran at this time.

CONCLUSION OF LAW

The criteria establishing entitlement to an apportionment of the Veteran's compensation benefits for the support of the Veteran's dependent minor children for the period beginning August 1, 2006, have not been met. 38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.458 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

The VCAA applies to "Claims, Effective Dates, and Payments" under chapter 51 of title 38, United States Code but has generally not been found to apply to "Special Provisions Relating to Benefits" under chapter 53 of title 38, United States Code. See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006); Lueras v. Principi, 18 Vet. App. 435, (2004) (chapter 53 does not address the adjudication or granting of benefits as does chapter 51); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Thus, as apportionment is governed by chapter 53, it does not appear that the VCAA applies to the instant claim. 

Even so, the Board notes that a claim for an apportionment is a "simultaneously contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102.  All interested parties are to be notified of the action taken by the agency of original jurisdiction in such a claim, and of the rights and time limit for initiation of an appeal, as well as hearing and representation rights. 38 C.F.R. § 19.100.  The Board notes that it appears that contested claim procedures have been followed in this appeal, and that there is no evidence or allegation that such procedures have not been followed. 

Both the Veteran and the appellant have been notified of all pertinent proceedings, as mandated by contested claim procedures.  In particular, the August 2006 apportionment decision, the August 2007 statement of the case (SOC), and the November 2014 supplemental statement of the case (SSOC) were issued to both parties, with the SOC/SSOC providing notice of the governing legal regulations, along with a specific explanation of the basis for the apportionment decision.  Further, the Board remanded this claim in March 2011 for further development of the record; specifically, both the appellant and the Veteran were contacted by way of October 2012 letters, and requested to provide current income and expense information, as well as evidence that either of them has that child support has or has not been paid since August 1, 2006.  The Board finds that these actions establish that any duties to notify and assist owed the parties have been met for the time period in question. Under these circumstances, the Board finds that there is no prejudice to the appellant or the appellee, at this juncture, in proceeding with a decision on the appellant's appeal for the time period in question.

Applicable Law and Regulations 

Under 38 U.S.C.A. § 5307, if the veteran is not residing with his spouse and/or if the veteran's child is not in the veteran's custody, all or any part of the compensation or pension payable on account of the veteran may be apportioned as may be prescribed by the Secretary.  VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2015).  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may be paid if the Veteran is not residing with his or her spouse, or if the Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450. See Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451 (2015).  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee. 

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee. 38 C.F.R. § 3.458(a) (2015).

Factual Background

In July 2006, the appellant filed a claim for apportionment of the Veteran's benefits for her two children.  As noted, the Board denied apportionment of the Veteran's benefits for the period prior to August 1, 2006.  Pursuant to the Board's March 2011 remand, additional evidence concerning the Veteran's and appellant's current (i.e., since August 1, 2006) income and expenses has been obtained.  

In an August 2006 statement the appellant indicated that her income was $1233.28 bi-monthly before taxes.  She reported her monthly expenses as $345 car payment, $317 mortgage, $230 car insurance, $191.10 student loan, $160 gas, $145 land payment, $97.68 life insurance payments, $90 for kids' lunch money, $80 to $350 in electricity payments, $75 telephone, $60 cellular phone, $50-$100 dollars in credit card payments and $39 in life insurance payments.  Thus, her total income was $2466.56 before taxes and her total expenses were approximately $2040 (using median figures of $215 for electricity per month and $75 for credit card payments per month.  Additionally, the record indicates that she has been receiving approximately $275 per month from the Veteran in child support. Further, the appellant reported that she owned 4.62 acres of land valued at $20,000 and a double wide mobile home, valued at $50, 000.

The record reflects that the Veteran was arrested and incarcerated on June 6, 2007; he was released on bond later that same day. See June 2008 Letter from Kershaw County Detention Center.  

In such cases where the Veteran is incarcerated, a portion of disability compensation benefits is withheld (or it could be said that the compensation benefits paid to the incarcerated person are reduced) following the 61st day of incarceration but that withheld portion is subject to apportionment to a dependent of the incarcerated person if certain other requirements are met. 38 U.S.C.A. § 5313(a)(1) (West 2014); 38 C.F.R. § 3.655(a) (2015).

Although VA initially reduced/withheld the Veteran's payments based on this arrest/incarceration, this reduction was later determined to be in error as the evidence reflected that the Veteran had actually not been incarcerated for more than 60 days. See July 2008 Memorandum for Record (MFR).  Accordingly, an apportionment of the Veteran's withheld benefits as a result of his incarceration is not applicable in this case. See Id.

In an August 2006 statement, the Veteran reported that his only income was from his VA disability benefits, that he was unemployed, and that his wife was unable to work at the time due to medical reasons.  The Veteran reported monthly expenses totaling approximately $2,626 and VA benefits in the amount of $2,762.  This resulted in a net income of $136 after expenses.  No other assets, such as real estate, were reported.  

The Veteran started receiving Social Security benefits in 2009.  

The Veteran submitted a document verifying that he made court-ordered child support payments October 7, 2005, through July 8, 2009.  Thereafter, a Family Court Order of Dismissal dated July 7, 2009, reflects that each of the Veteran's two children received a lump sum payment of $6,766 from the Veteran's Social Security Administration Disability (SSA) benefits.  In light of this fact, the Veteran's regular, monthly child support payments in the amount of approximately $275.00 were terminated.  

The Veteran submitted evidence from the Bankruptcy Court reflecting wage garnishment in the amount of $180.00 per month, effective July 26, 2011.   

In May 2012 correspondence, the appellant confirmed that the Veteran had, in fact, been paying child support up until the time the Court terminated the payments.  

In May 2012, the appellant submitted a copy of her current pay stub indicating that her monthly take-home pay was $2,408.96 (plus $276.40 from SSA).  She also submitted details of her monthly expenses totaling $2,380.

October 2012 correspondence from SSA confirms that the Veteran's children each receive ongoing monthly payments in the amount of $276.40, as dependents of the wage earner (i.e., the Veteran).  

In October 2012 correspondence, the Veteran noted that one of his children recently turned 18 and that his SSA benefits were being sent directly to him, while the other minor child's payments were still in the care of the appellant.  The Veteran noted that whenever the children were with him, he provides money for them and whatever else they need.  

In a November 2012 VA Form 21-0788, the Veteran reported $20 in cash/non-interest bearing bank accounts; $100 in an interest-bearing bank account; and expenses of $1120 in rent/house payment; $600 in food; $500 for utilities; $120 for telephone; $300 for clothing; $150 in medical expenses; $200 in school expenses; $850 for car insurance/gas; $180 for bankruptcy; $300 for "home up keep"; $200 for phone/cable; and $500 in tithing/offerings.  Monthly expenses totaled $5020.  His VA disability compensation in November 2012 was $3,362, and his income from SSA was $1,658.  With the additional $276.40 per child, being withheld from SSA, his net SSA benefits would be $1,105.20.  

Analysis 

In this case, the appellant contends she is entitled to an apportionment of the Veteran's VA disability compensation benefits on behalf of their minor children. [Note: Even though M.D.M is no longer a minor, this child was under the age of 18 when the appellant's claim was received in July 2006, having been born in 1994]

Based on the foregoing evidence, the Board finds that the apportionment must be denied.  In short, it appears that the Veteran's minor children are already receiving what in essence amounts to an apportionment in light of the lump sum payment of $6,766 (per child) received from his SSA benefits in 2009, and the ongoing $276.40 withholding from his SSA checks every month thereafter.  Moreover, the record confirms that the Veteran routinely paid child support, as ordered, up until the Family Court terminated such payments in July 2009.  The aforementioned evidence demonstrates that the Veteran is currently "reasonably discharging his responsibility for his children's support."  Thus, a general apportionment is not warranted in this case. See 38 C.F.R. § 3.450(a)(1)(ii); Hall, supra.

The Board additionally notes that a "special" apportionment is also not warranted in this case as an additional apportionment from the already withheld amount of $552.80 (or, $276.40 per child) would result in a hardship to the Veteran.  Specifically, the Veteran has not reported any other sources of income aside from his SSA and VA benefits; additionally, he has filed, and been found eligible for Chapter 13 bankruptcy.  In November 2012, his VA disability compensation was noted as being $3,362, and his income from SSA was $1,658.  With the additional $276.40 (per minor child) being withheld from SSA, his net SSA benefits amount to $1,105.20.  Based on these figures, the Veteran's total monthly income would be $4,467.20, while his total monthly expenses amount to $5,020.  This results in the Veteran's expenses exceeding his monthly income.  Additionally, the Veteran is currently married and has another minor child with his wife.  

Moreover, the appellant has not demonstrated any hardship to the minor children if an apportionment is denied in this case.  While the Board is sympathetic to the appellant's assertions that she bears the brunt of her children's expenses, her financial picture is not so severe as to equate to hardship.  The evidence shows that she is able to meet her monthly expenses, including expenses necessary for meals and housing, as well as incidentals such as cell phones, tablets, etc.  Given this evidence, hardship so as to warrant a special apportionment has not been demonstrated.  

Accordingly, a "special" apportionment in this case would be an undue hardship on the Veteran in this case, and therefore is also denied. See 38 C.F.R. § 3.451. 

ORDER

Apportionment of the Veteran's disability compensation benefits on behalf of the minor children living with the appellant is denied for the period beginning August 1, 2006.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


